In the court below the defendant was convicted of the crime of embezzlement. He gave notice of *Page 545 
appeal from the judgment and from an order denying his motion for a new trial. A clerk's transcript and a reporter's transcript of all of the evidence received at the trial (excepting a certain exhibit) are on file in this court. The attorney general objects to any consideration of these appeals for the reason that the record does not show that an application stating the grounds of the appeal was filed by the defendant as required by section 1247 of the Penal Code. This objection was called to the attention of defendant's attorney by the service upon him of respondent's brief more than a month prior to the submission of the case in this court. No suggestion has been made that the record is incomplete, and we therefore assume that appellant failed to comply with the requirements of said section 1247, by neglecting to file the application required by that section. The filing of such application is mandatory. The section itself declares that "if such application is not filed within said time, the appeal is wholly ineffectual and shall be deemed dismissed and the judgment or order may be enforced as if no appeal had been taken." (Rhodes v. Sargent, 17 Cal.App. 54, 56, [118 P. 727]; People v. Measor, 20 Cal.App. 406, [129 P. 469].)
The appeals are dismissed.
James, J., and Myers, J., pro tem., concurred.